DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Claims 1-7 and 16-20 in the reply filed on 9/19/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weast et al. (6,880,644).

Regarding claims 1 and 16, Weast et al. discloses a wheel assembly for an agricultural implement, wherein the agricultural equipment includes a laterally extending toolbar (10) with one or more agricultural tools (18) extending from the toolbar, said wheel assembly comprising:
A wheel (80) configured to rotate along a ground surface
A base bracket (86, 76, 90) configured to be rigidly secured to the toolbar
A wheel bracket (94) adjustably engaged with said base bracket, wherein adjustment of said wheel bracket with respect to said base bracket causes a corresponding lateral shifting of said wheel with respect to the toolbar


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (6,880,644) as applied to claims 1 and 16 above and further in view of Devenyi (7,249,534).

Regarding claims 2-5, 17 and 18, Weast discloses the invention as described above, but fails to disclose that adjustment can be accomplished via a leadscrew and instead discloses manual adjustment.  Like Weast, Devenyi discloses lateral adjustments.  Unlike Weast, Devenyi discloses that it is known to utilize leadscrews for lateral adjustment of elements.  Devenyi discloses a threaded leadscrew assembly secured to a frame via bearings such that the leadscrew rotates with respect to the frame via cooperation of internal threads and threads on the leadscrew to cause lateral movement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a motorized leadscrew in Weast to adjust the lateral position of the wheels to make the adjustment quicker and easier for the operator that manual adjustment.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (6,880,644) as applied to claims 1 above and further in view of Bruer et al. (10,051,783).

Regarding claim 6, Weast discloses the device as described above but discloses a tillage unit and not a planter.  Like Weast, Bruer et al. also discloses an implement with laterally adjustable wheels.  Unlike Weast, Bruer discloses that the implement is a planter.  It would have been obvious to one of ordinary skill in the art before the invention was made to utilize the laterally adjustable wheel arrangement of Weast on a planter as taught by Bruer as it would be the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claim(s) 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (6,880,644) and Bruer et al. (10,051,783) as applied to claims 1, 6 and 16 above and further in view of Rans et al. (9,155,241).

Regarding claims 7, 19 and 20, the combination discloses that an adjustable wheel arrangement can be used on a planter but fails to disclose that it could be a twin row planter.  Like the combination, Rans also discloses a wheeled planter.  Unlike the combination, Rans discloses that planters can be twin row planters and can be controlled/monitored such that the twin row planter can selectively deposit seeds from either one or both seed bins (Column 3 lines 3-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the adjustable wheel apparatus on a controllable twin row planter as it would be combining prior art devices according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bass (4,308,811) discloses a planting device with a threaded actuator to laterally adjust the wheel locations. Cook (1,783,009) discloses a lead screw adjustment mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671